Citation Nr: 0915497	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to service connection for degenerative joint 
disease of he right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2009 hearing conducted via videoconference.  
A transcript of the hearing is of record.

As an initial matter, the Board observes the Veteran was 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a right knee disability in a June 2008 rating 
decision.  Although the Veteran and his representative 
expressed disagreement with the June 2008 rating decision at 
the March 2009 Board hearing, hearing testimony before the 
Board cannot be accepted as a notice of disagreement or 
substantive appeal, since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review).  Accordingly, the Board is without 
jurisdiction to consider the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a right knee 
disability.  Should the Veteran wish to initiate an appeal on 
this issue, he must file a written notice of disagreement 
with the RO within one year of the rating decision.


FINDINGS OF FACT

1.	Left ear hearing loss preexisted active service, and there 
is clear and unmistakable evidence left ear hearing loss 
did not increase in severity during active service.

2.	Degenerative joint disease of the right knee was not 
manifested in active service or within one year of service 
discharge, and any current degenerative joint disease of 
the right knee is not otherwise etiologically related to 
such service.


CONCLUSIONS OF LAW

1.	Left ear hearing loss was not aggravated by active duty 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

2.	Degenerative joint disease of the right knee was not 
incurred in or aggravated by active duty service and may 
not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2007.  
The RO's December 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes the December 2006 notice letter also provided 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Danville 
VA Medical Center (VAMC) have also been obtained, as have 
Social Security Administration disability records.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded a VA examination for his hearing loss in February 
2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's right knee claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his currently 
diagnosed degenerative joint disease is etiologically related 
to active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the 
record is silent for a nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Left Ear Hearing Loss

The Veteran asserts he suffers from left ear hearing loss as 
a result of in-service acoustic trauma.  Specifically, he 
contends that he was subjected to heavy equipment and 
explosive noise during service.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

The report of a February 2007 VA audiology examination 
indicates the Veteran currently suffers left ear hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.  

Service medical records indicate the Veteran was provided an 
audiometric evaluation prior to his induction to service in 
December 1968.  While the December 1968 Report of Medical 
Examination indicates two audiometric evaluations were 
conducted, the Board observes box 74, Summary of Defects and 
Diagnoses, notes defective hearing in box 71.  As such, the 
Board will consider the audiometric evaluation indicating a 
hearing defect in the left ear.  On evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
70
--
65

Speech recognition ability was not reported.  His ears and 
drums were normal.  As the auditory thresholds in the 2000 
and 4000 Hertz frequencies were above 40, and defective 
hearing was noted on the Report of Medical Examination, the 
Board finds that a left ear hearing loss disability 
preexisted the Veteran's active service.  See 38 C.F.R. 
§ 3.85 (2008).  As such, the presumption of soundness does 
not apply.  See 38 U.S.C.A. § 1111 (West 2002); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If a preexisting disorder is noted upon entry into service, 
the Veteran cannot claim service connection for that 
disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  Accordingly, service connection 
for left ear hearing loss may only be allowed on the basis of 
aggravation of his preexisting left ear hearing loss.

If a Veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With regards to aggravation, the Board observes there is no 
evidence the Veteran sought treatment for, or complained of, 
hearing loss in the left ear during active service.  Further, 
the Veteran was provided an audiometric evaluation in 
February 1971, upon separation from active service.  On 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
--
5

Speech recognition ability was not reported.  His ears and 
drums were normal.  In comparing the December 1968 and 
February 1971 audiometric evaluations, the Board observes 
there was no increase in severity of the Veteran's left ear 
hearing loss at any frequency during active service.  In 
fact, the evidence indicates the Veteran's hearing 
significantly improved in the left ear at all frequencies 
during service.  As such, the Board finds there to be clear 
and unmistakable evidence that there was no increase in 
severity of the Veteran's left ear hearing loss during active 
service.

The Board has considered all relevant evidence of record 
regarding the Veteran's claim for service connection for left 
ear hearing loss.  The Board first considered whether service 
connection is warranted for left ear hearing loss on a 
presumptive basis.  However, the record fails to show that 
the Veteran's preexisting hearing loss underwent an increase 
in severity to a compensable degree within one year following 
his service discharge in February 1971.  As such, presumptive 
service connection is not warranted for aggravation of the 
Veteran's left ear hearing loss on a presumptive basis.  38 
U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board next considered service connection on a direct 
basis.  However, the Board determines that no increase in 
severity during service has been shown.  Service medical 
records are silent as to complaint or treatment for left ear 
hearing loss, and an audiometric evaluation conducted at 
service discharge indicates the Veteran's hearing in the left 
ear improved during service.  Additionally, VA audiology 
records indicate that, as recent as March 2004, hearing 
thresholds in the left ear were normal with good word 
recognition, with the exception of a slight sensorineural 
loss at 2000 Hertz (which the Board observes was noted on the 
Veteran's pre-induction examination).

Further, there is clear and unmistakable evidence that there 
was no aggravation of the Veteran's left ear hearing loss by 
his military service.  As noted above, audiometric testing 
conducted both at induction and separation from service 
indicate the Veteran's hearing improved during service.  
Further, the evidence of record indicates that, at the 
earliest, a decrease in his hearing acuity was found at a 
February 2007 VA examination, approximately 36 years after 
his service discharge.  The Board may, and will, consider in 
its assessment of service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

As such, the Board finds that there is clear and unmistakable 
evidence that there was no increase in severity of the 
Veteran's preexisting left ear hearing loss during service.  
Further, when there is no increase in severity, there is no 
presumption of aggravation during service.  Verdon v. Brown, 
8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  On the basis of the 
above analysis, the Board finds a preponderance of the 
evidence is against a finding that the Veteran's left ear 
hearing loss underwent any increase in severity during 
service, and the Veteran's claim must be denied.

Degenerative Joint Disease of the Right Knee

The Veteran maintains that he currently suffers from 
degenerative joint disease of the right knee as a direct 
result of his active service.  Specifically, he asserts that 
his currently diagnosed right knee disorder was caused by his 
having to kneel on his right knee while working on trucks 
during service.

While the evidence reveals that the Veteran currently suffers 
from degenerative joint disease of the right knee, the 
competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident therein.  Service medical records are 
absent complaints of, or treatment for, a right knee disorder 
during service.  In addition, a February 1971 Report of 
Medical Examination, completed upon the Veteran's separation 
from active service, indicates a normal lower extremities and 
musculoskeletal clinical evaluation.  Further, a February 
1971 Report of Medical History, completed and signed by the 
Veteran upon separation from service, indicates no history of 
arthritis or "trick" or locked knee.  As such, the Board 
finds the Veteran did not suffer from degenerative joint 
disease, or any other right knee disorder, during active 
service.

Medical evidence of record indicates the Veteran first sought 
treatment for knee pain in February 2004, at which time he 
complained of pain in both knees "for the last few years."  
Degenerative joint disease of the right knee was first 
diagnosed by X-ray in September 2005, approximately 24 years 
after service discharge.  As noted above, the Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Finally, as arthritis of the right knee was not diagnosed 
within one year of service separation, the presumption of 
service connection does not apply.  See 38 C.F.R. §§ 3.307, 
3.309(a).

In sum, the Board finds that there is no evidence of 
degenerative joint disease, or any other chronic knee 
disorder, in service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current degenerative 
joint disease and active service.  The preponderance of the 
evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent evidence or medical opinion 
in support of his claim that his present right knee disorder 
is the result of in-service injury or illness, and the length 
of time between his service and treatment weighs against 
granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed degenerative joint disease of the 
right knee arises from his active service.  However, the 
Board notes that as a layman, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection. Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
degenerative joint disease of the right knee, and the benefit 
of the doubt rule does not apply. See 38 U.S.C.A. § 5107 
(West 2002).





ORDER

Service connection for left ear hearing loss is denied.

Service connection for degenerative joint disease of the 
right knee is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


